         Case 3:18-cv-00597-AC             Document 23   Filed 08/24/20       Page 1 of 2




Jamie M. Evans, OSB 117064
Attorney for Plaintiff
Evans & Evans, PC
222 NE Park Plaza Drive, Suite 113
Vancouver, WA 98684
Ph. 503-200-2723; Fx. 360-828-8724
jamie@evans-evans.com


                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


 LORI A. GRANT,
                                                  Case No. 3:18-cv-00597-AC
                                    Plaintiff,

                       v.                         ORDER FOR FEES UNDER 42 U.S.C. §
                                                  406(b)
 COMMISSIONER, SOCIAL SECURITY
 ADMINISTRATION,

                                    Defendant.


       Plaintiff brought this action seeking review of the Commissioner of the Social Security

Administration’s final decision to deny Plaintiff’s application for Disability Insurance Benefits

under Title II of the Social Security Act. The Court remanded the case for further administrative

proceedings. ECF Doc. No. 17. On remand, Plaintiff received a Fully Favorable decision,

awarding her disability benefits.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has not

objected to the request. The Court finds the requested fees are reasonable.




ORDER FOR 406(b) FEES - 1
         Case 3:18-cv-00597-AC         Document 23      Filed 08/24/20     Page 2 of 2




       Plaintiff’s motion [ECF Doc No. 22] is granted, and Plaintiff’s counsel is awarded

$29,707 in attorney fees under 42 U.S.C. § 406(b). Previously, the Court awarded Plaintiff

$9,667.92 in fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.

       When issuing the Section 406(b) check for payment to Plaintiff’s attorney, the

Commissioner is directed to subtract the amount previously awarded under EAJA and send

Plaintiff’s attorney, Jamie M. Evans, the balance of $20,039.08, less any applicable processing

fee prescribed by law. The Section 406(b) check should be mailed to Jamie M. Evans at the

attorney’s mailing address of 222 NE Park Plaza Drive, Suite 113, Vancouver, WA 98684.

       IT IS SO ORDERED.

       DATED this 24th day of August, 2020.




                                                            JOHN V. ACOSTA
                                                            U.S. Magistrate Judge


Proposed Order submitted on August 20, 2020.

/s/ Jamie M. Evans
JAMIE M. EVANS, OSB 117064
Attorney for Plaintiff




ORDER FOR 406(b) FEES - 2
